DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-6, 30-35, 59-60, 64-65 are pending wherein claims 1, 4, 30, 33, 59, 60, 64, 65 are in independent form.
3.	Claims 1, 4, 30, 33, 59, 60, 64, 65 have been amended.
4.	Claims 7-29, 36-58, 61-63, and 66-68 have been canceled.
Response to Arguments
5.	Applicant's arguments filed on 08/18/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On pages 6-7 of the remarks, applicant argues, “Kim discusses a method for performing a random access procedure in a wireless communication system. (Abstract). A base station may transmit (N)PRACH resource information and (N)PUSCH grant information to a UE in a paging stop. [0115]. The (N)PUSCH grant information may refer to scheduling information for (N)PUSCH transmission carrying early UL data. (Id). Applicant respectfully asserts that Kim is silent regarding secure OTA paging messages.”
		In response, examiner respectfully disagrees because:
		Claim recites to generate a secure message based on UE identification information, but does not define any requirement for the generated message to be a secure message. Therefore, as long as the UE generates a message (such as Msg1) based on UE ID, that message meets the claim requirement (generating a message based on UE identification information) and is considered as the claimed secure message. Kim discloses to generate Msg1 including UE ID (Fig. 8, Fig. 16, Par 0122, Par 0212) and therefore, Msg1 is considered as the claimed secure message. Kim further discloses that the paging message includes UE ID (UE ID, P-RNTI, specific RNTI) (Par 0055, Par 0109-0110, Par 0116) and the UE generates Msg1 based on the received paging message (Fig. 8-9, Fig. 16). As the Msg1 is generated based on the paging message including UE identification information, the generated Msg1 is associated with the UE identification information and therefore, Msg1 is a secure message generated based on UE identification information (UE identification information included in a paging message).









Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6, 30-35, 59-60, 64-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 20200037367 A1, hereinafter referred to as Kim).
		Re claim 1, Kim teaches a method for responding to an over-the-air paging message with a user equipment (UE) (UE, Fig. 8-9), comprising:
	(i) receiving the over-the-air paging message (receiving paging message from eNB, Fig. 8-9) indicating a dedicated resource to perform access ((N)PRACH resource information included in a paging message, Fig. 8-9) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206);
	(ii) generating a secure message (Msg1) based on identification information associated with the UE (Msg1 including UE ID, Fig. 8; generating Msg1 based on UE identification information (UE ID, P-RNTI, specific RNTI) included in a paging message, Par 0055, Par 0109-0110, Par 0116, Par 0206-0207) (Fig. 8-9, Fig. 16, Par 0055, Par 0109-0118, Par 0122, Par 0139-0145, Par 0206-0207, Par 0212);
	(iii) performing access (RA preamble) and providing the secure message (Msg1) using the dedicated resource (sending Msg1 including Random access preamble, early UL data) (Fig. 8-9, Fig. 16, Par 0115-0118, Par 0127-0129, Par 0205-0207); and
	(iv) receiving an acknowledgement message in response to performing access (receiving Msg2 including RAR, acknowledgement for UL data) (Fig. 8-9, Fig. 16, Par 0119-0121, Par 0129-0131, Par 0205-0208).
		Claim 30 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 59 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 64 recites a non-transitory processor readable storage medium comprising instructions to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 31, Kim teaches that the dedicated resource includes a preamble for transmission on a random access channel ((N)PRACH resource information for RA preamble included in a paging message, Fig. 8-9) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206).
		Re claims 3, 32, Kim teaches that the dedicated resource includes a preamble for transmission on a random access channel ((N)PRACH resource information for RA preamble included in a paging message, Fig. 8-9) and a uplink grant for transmission on a physical uplink shared channel (PUSCH grant) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206).
		Re claim 4, Kim teaches a method for transmitting an over-the-air paging message with a base station (eNB, Fig. 8-9, Fig. 16), comprising:
	(i) transmitting the over-the-air paging message (paging message transmitted by the eNB, Fig. 8-9, Fig. 16) indicating a dedicated resource to perform access (N)PRACH resource information included in a paging message, Fig. 8-9, Fig. 16) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206); and 
	(ii) receiving a response including a secure message (Msg1) via the dedicated resource (Msg1 including Random access preamble, early UL data) (Fig. 8-9, Fig. 16, Par 0115-0118, Par 0122, Par 0127-0129, Par 0139-0145, Par 0206-0207, Par 0212).
		Claim 33 recites an apparatus performing the steps recited in claim 4 and thereby, is rejected for the reasons discussed above with respect to claim 4.
		Claim 60 recites an apparatus performing the steps recited in claim 4 and thereby, is rejected for the reasons discussed above with respect to claim 4.
		Claim 65 recites a non-transitory processor readable storage medium comprising instructions to be executed by a processor to perform the steps recited in claim 4 and thereby, is rejected for the reasons discussed above with respect to claim 4.
		Re claims 5, 34, Kim teaches that the dedicated resource includes a preamble for transmission on a random access channel ((N)PRACH resource information for RA preamble included in a paging message, Fig. 8-9) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206).
		Re claims 6, 35, Kim teaches that the dedicated resource includes a preamble for transmission on a random access channel ((N)PRACH resource information for RA preamble included in a paging message, Fig. 8-9) and a uplink grant for transmission on a physical uplink shared channel (PUSCH grant) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206).
Relevant Prior Art
		Chen et al (US 20220015152 A1) discloses that a UE receives a paging message from a base station including dedicated random access resources and transmits a random access preamble based on the dedicated random access resources (Fig. 3, Fig. 11-14, Par 0130-0142, Par 0185-0186).















Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473